                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

KENNETH SHAUN                              )
TRAYWICK, #177252,                         )
                                           )
               Plaintiff,                  )
                                           )
         v.                                )      CASE NO. 2:16-CV-279-WKW
                                           )              [WO]
ROBERT BENTLEY, et al.,                    )
                                           )
               Defendants.                 )

                                       ORDER

         On June 26, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 61.) Upon an independent review of the

record and upon consideration of the Recommendation, it is ORDERED that the

Recommendation is ADOPTED, Defendant’s motion for summary judgment (Doc.

# 35) is GRANTED, and this case is DISMISSED with prejudice, with no costs

taxed.

         A separate final judgment will be entered.

         DONE this 29th day of July, 2019.

                                              /s/ W. Keith Watkins
                                         UNITED STATES DISTRICT JUDGE
